I hesitate to concur in the reversal of this case for the reason that the questions propounded to the prosecutrix imply that the defendant had criminal relations with the girl, but that in divulging that fact she would divert attention to him and thus probably work a release of her half-brother, whom she desired to protect, and for that reason she made the accusation against her father. I would have no hesitancy whatever in concurring if the implication arising from the questions sought to be asked was to the effect that the father was innocent of any such relations, but notwithstanding that fact he was accused so as to divert attention from the boy. The mere fact that the father is accused because of unworthy motives would make no difference as to his guilt if he in fact had such relations. However, I concur in the reversal for the reason that I am strongly of the opinion that in cases such as this where the evidence of guilt rests solely on the testimony of one person, and no corroboration is required, that the court should allow the greatest latitude in cross-examination of the prosecutrix.
CHERRY, C.J., did not participate herein.